Title: To George Washington from Brigadier General Jacob Bayley, 17 July 1780
From: Bayley, Jacob
To: Washington, George


					
						Newbury [Vt.] July 17th 1780
					
					To His Excellency George Washington Esqr. Commander in chief of all the Forces of the United States of America &c. &c.
					The Memorial of Jacob Bayley humbly she[w]eth.
					That your Memorialist lives on the Western Side of Connecticut River where the People do not own Allegiance to the State of Vermont so called, and have Protection from no State.
					That he cannot apply to any other Power but your Excellency untill a Decision of Congress respecting the Dispute between the States of the Massachusetts Bay New Hampshire and New York concerning this Territory be had.
					That ever since the War with Britain he has devoted himself to the Service of the United States of America.
					That he did influence the Malitia, not only on this River, but many others to provide for themselves and fall into the Rear of General Burgoine at Fort Edward, and did there command by General Gates and Lincoln’s Orders when General Burgoine surrendred.
					That he did make ready near one thousand of the Malitia without cost to the Continent to join the Marquis De la Fayette when he was ordered into Canada the Winter 1778.
					That since your Excellency has imployed him many things and very necessary to the public good, and safety especially of these parts, are expected from him which are impossible for him to do in this degenerate Period, unless he has some Command.
					That he has no Command but what is less than temporary. On this side the River the People are changable not being under any Steady Government, and although they are generally a good Sort of People yet a lax or no Government suits more than Half, yet.
					That your Excellencies Orders will be punctually obeyed.
					your Memorialist therefore begs your Excellen[c]ies Interposition in the Matter, and that you would recommend to Congress that he may be commissioned and have particular Orders from your Excellency in every thing you shall judge necessary for our Safety and the public Benefit of the united States, or some general Officer sent here to take the Command that your Excellency can confide in, or otherwise as

in your Wisdom you shall think best, and your Memorialist shall rest satisfied.
					
						Jacob Bayley
					
				